Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00114-CV
____________
 
CURTIS
WILLIAMS AND AMERICAN PROTECTION INSURANCE COMPANY, Appellants
 
V.
 
JACINTOPORT
INTERNATIONAL L.P., Appellee
 

 
On Appeal from the
280th District Court
 Harris County, Texas
Trial Court Cause No.  04‑10589
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
January 24, 2005.
On June 9, 2005, appellants filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.